Title: To Alexander Hamilton from William Bingham, 6 October 1791
From: Bingham, William
To: Hamilton, Alexander



Philadia Oct 6th 1791
Dear sir

I received your Letter of yesterday with your Remarks on what I wrote to you.
If any Person has offered the sum that you mention to be the price of the Lot, & will make the Same Payment, I certainly will not hesitate a Moment in giving it to you.
At any Rate, we will Settle the Matter whenever you come to Town.
I am   Dear sir   Yours Sincerely
Wm Bingham A. ⟨Ham⟩ilton Esqr
